DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-4 and 31 are rejected.
	Claims 5-30 are withdrawn.


Election/Restrictions
Applicant’s election without traverse of Group I and Species A, as shown in Figs. 3-5B, in the reply filed on October 24, 2022, is acknowledged.  Applicant indicated that claims 1-4 and 31 are readable on the elected Group and Species.
Accordingly, claims 5-30 are withdrawn from further consideration because they are drawn to non-elected inventions.


Claim Objections
Claim 31 is objected to because of the following informalities:
Claim 31: “internal cavity filter media” in line 5 should be replaced with --internal cavity and filter media--.

  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wieczorek et al. (US 2008/0179236) [hereinafter Wieczorek].
	With respect to claim 1, Wieczorek discloses a filter 30, as shown in Fig. 1, having: a housing or sump 32 having a top surface, an axial or longitudinal length, and a chamber 60 (internal cavity housing) a filter element 34 (filter media), as shown in Fig. 1; an inlet 36 (ingress port) and an outlet 40 (egress port) in fluid communication with said internal cavity 60 and said filter media 34, as shown in Fig. 1; an annular collar circumferentially located about said housing top surface, and having a top rim, an inside wall and an outside wall, as shown in the figure below, said annular collar including: securing lugs or threads extending from said annular collar, as shown in the figure below; and a first magnetic structure 84 located on or within said annular collar and having a radially outwardly facing surface that extends no further than said annular collar wall or at least no further than a radial extension of said securing lugs or threads, as shown in Fig. 1; wherein said first magnetic structure 84 includes a magnet 84 having N multiple magnetic field emission sources, where N > 1, having positions and polarities relating to a predefined spatial force function that corresponds to a predetermined alignment of said magnetic field emission sources, as shown in Figs. 1 and 18-22.

                     
    PNG
    media_image1.png
    233
    698
    media_image1.png
    Greyscale
         

	With respect to claim 2, Wieczorek discloses wherein said first magnetic structure 84 is provided within an end cap 50 (tab) extending in an axial direction from said annular collar above said top rim, as shown in the figure above.

	With respect to claim 3, Wieczorek discloses wherein said magnetic field emission sources of said first magnetic structure 84 are formed in a predetermined fashion to provide a magnetic shear force when brought in close proximity to a complementary second magnetic structure 80, as shown in Fig. 2. 

	With respect to claim 4, Wieczorek discloses wherein said securing lugs or threads extend radially outwards from said annular collar outside wall, as shown in the figure above.

	With respect to claim 31, Wieczorek discloses a filter 30, as shown in Fig. 1, having: a housing or sump 32 having an internal cavity 60 with filter media 34 and a housing top surface, as shown in Fig. 1; a filter cartridge ingress and egress port 36, 40, each in fluid communication with said internal cavity and filter media, as shown in Fig. 1; and a magnetic structure located on or in close proximity to said top surface, wherein said magnetic structure includes a correlated magnet, said magnetic structure having a first correlated magnet 84 with magnetic field emission sources formed in a predetermined fashion to provide a magnetic shear force when brought in close proximity to a second correlated magnet 80, 86, on a filter manifold 50, 72, as shown in Fig. 2, said magnetic structure extending in an axial direction above said housing top surface, as shown in the figure above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778